Citation Nr: 0333272	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  97-10 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1968 to July 1970.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a December 1995 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania, which, in 
pertinent part, declined to reopen a previously denied claim 
for service connection for PTSD.  In September 2000, the 
Board remanded the case to afford the veteran the opportunity 
to testify at a hearing.  In December 2000, a hearing was 
held before the undersigned sitting at the RO.

The matter of entitlement to service connection for PTSD 
based on de novo review will be addressed in a REMAND which 
follows this decision.


FINDINGS OF FACT

1.  An unappealed August 1985 rating decision denied a claim 
for service connection for PTSD, finding, essentially, that 
there was no evidence to verify the occurrence of a stressor 
event during service.  

2.  Evidence received since the August 1985 RO decision is 
new, bears directly and substantially on whether the veteran 
was exposed to a stressor event in service, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
service connection for PTSD may be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West  2002); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

There was a significant change in the law while this appeal 
was pending.  On November 9, 2000, the President signed into 
law the Veteran's Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have now been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  

The Board finds that VA compliance with the mandates of the 
VCAA is sufficient to permit appellate review of the matter 
addressed on the merits below.  The appellant was provided a 
copy of the decision explaining why his petition to reopen 
the claim was denied.  By a statement of the case (SOC) in 
May 1996, supplemental statements of the case (SSOC) in March 
1997, April 2000, and February 2003, and various VA 
correspondence, he was advised of the controlling law and 
regulations and specifically advised as to what type of 
evidence was needed to reopen the claim, and of his and VA's 
responsibilities in claim development.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  More significantly, he is 
not prejudiced by the determination below.  The Board's 
consideration of this matter at this time is warranted as it 
constitutes the most expedient processing of this appeal, and 
any further notice at this point would serve no useful 
purpose.

Factual Background and Analysis

Service medical records reveal no complaints or findings 
indicative of psychiatric problems during service.  The 
veteran's DD Form 214 shows that he served in Vietnam during 
the Vietnam War and that his military occupational specialty 
was laundry machine operator.  His decorations, medals, and 
commendations do not include any reflecting combat.   

In January 1985, VA received the veteran's claim for service 
connection for disorders including "delayed stress".

On April 1985 VA psychiatric examination, PTSD was diagnosed.  
Medical records indicated that the veteran was being followed 
in a VA PTSD program. 

With only the above noted evidence of record, the RO denied 
the veteran's claim for service connection for PTSD in August 
1985, finding that a stressor event in service was not shown.  
The veteran was notified of this decision in an September 
1985 letter.  He did not appeal it, and the August 1985 
decision is final.  38 U.S.C.A. § 7105.  

Under 38 U.S.C.A. § 5108, VA must reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  See 38 
U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  [An amended version of 38 
C.F.R. § 3.156(a) is effective only for petitions to reopen 
filed on or after August 29, 2001, and does not apply here, 
as the instant petition to reopen was filed prior to that 
date.]  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence received since the August 1985 rating decision 
includes statements from the veteran and transcripts of his 
hearings which bear accounts of alleged stressor events in 
service; medical records and examination reports which 
continue to show a diagnosis of PTSD (as well as other 
psychiatric problems); and a March 2000 response to VA's 
request for information that would serve to verify the 
veteran's alleged stressors (including command chronologies 
for individual months from the veteran's Marine Aircraft 
Group in Vietnam.  This evidence is new, as it was not 
previously of record.  Since it includes sworn testimony 
(which must be considered credible) regarding stressor events 
in Vietnam which are possibly verifiable and official data 
which, if expanded, could possibly verify at least one 
alleged stressor event (and since absence of a stressor was a 
basis for the previous denial of the claim), it is pertinent 
to the matter at hand, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.   
Accordingly, it is new and material, and the claim of 
entitlement to service connection for PTSD must be reopened.


ORDER

The appeal to reopen a claim of service connection for PTSD 
is granted.


REMAND

PTSD has been diagnosed; however, to date, it has not been 
established that the veteran engaged in combat or was exposed 
to a stressor event in service.  The veteran's occupational 
specialty in service was laundry machine operator.  However, 
he alleges both being in combat and witnessing several 
stressor events in service.  He asserts that in his first 
month incountry (in Vietnam) his base took mortar fire, with 
rounds landing feet from his bunker and also came under gas 
round attack.  He also asserts that his convoy was attacked 
placing him in a firefight with the enemy.  Finally, he 
alleges having a buddy from Philadelphia killed in action 
(KIA) while caught on perimeter wire.  Command chronologies 
received to date refute the allegations involving casualties 
(deceased members) occurring in August or September 1969, as 
they show the veteran's Marine Aircraft Group suffered no 
such casualties in those months.  However, the July 
chronologies report 1 KIA, circumstances not reported.  It is 
not conclusively shown whether or not this casualty 
corresponds to any stressor event described by the veteran.  
Likewise, while the command chronologies contain substantial 
information, they do not show whether the base took incoming 
mortar or rocket fire/ or was subjected to any type of gas 
attack; and it is not clear whether this is because such did 
not occur or because the chronologies were not meant to 
contain this type of information.  

Furthermore, as noted above, on November 9, 2000, the VCAA 
became law.  Regulations implementing the VCAA have also been 
published.  The VCAA and implementing regulations apply in 
the instant case.  In Quartuccio v. Principi, supra., the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding notice requirements under the 
VCAA.  Here, while the RO sent a March 2001 duty to assist 
letter, the notice provided is not adequate under the 
Quartuccio guidelines.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339, (Fed. Cir. 2003), the 
Federal Circuit determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also determined that 38 C.F.R. 
§ 19.9(a)(2)(ii), which provides "no less than 30 days to 
respond to notice," was contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence, and 
invalidated 38 C.F.R. § 19.9(a)(2)(ii).  

Furthermore, in a decision on September 22, 2003, PVA, 
supra., the Federal Circuit invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C. § 5103(b)(1).  The Federal Circuit found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided for response.  Since this 
case is being remanded anyway  for development of evidence 
and a factual determination by the RO, the RO must take the 
opportunity to inform the appellant that notwithstanding any 
information previously provided, a full year is allowed for 
response to a VCAA notice.  

Consequently, the case is REMANDED for the following:
1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with the Federal Circuit decisions in PVA 
and DAV, the Court's decision in 
Quartuccio v. Principi, 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, and any other 
applicable legal precedent.  In 
particular, the RO should ensure that the 
veteran is advised specifically of what 
he needs to establish his claim of 
service connection for PTSD, what the 
evidence shows, and of his and VA's 
respective responsibilities in claims 
development.  He should also be advised 
that notwithstanding any ambiguities in 
previous notice, a full year is provided 
for response to VCAA notice.  

2.  The veteran must be asked to provide 
specific information, of a verifiable 
nature, regarding the stressor event(s) 
he alleges occurred in July 1969.  He 
should specify (with more precision, 
e.g., how many days after he arrived 
incountry) when it or they occurred, 
where it or they occurred, and who was 
killed, from what unit, and how.  He 
should be advised that this information 
is critical to his claim.  The RO should 
arrange for verification of the specific 
stressor event(s), including by a 
comparison of the veteran's account with 
more detailed information regarding the 
circumstances, location, date, etc. of 
the KIA in Marine Aircraft Group 39, 
Maintenance Squadron 39, in July 1969.  
The RO should also obtain verification 
whether during 1969 the Quang Tri Marine 
Airbase ( and specifically the location 
of the veteran's Squadron's quarters) was 
(1) subjected to a gas round attack and/ 
or (2) rocket or mortar fire that had 
several rounds landing in a bunker area.  
After this development is completed, the 
RO should review the determination as to 
whether the veteran engaged in combat or 
was subjected to a stressor event in 
light of any additional information 
received.  

3.  If the RO finds that the veteran 
indeed engaged in combat or was subjected 
to a verified stressor event in service, 
the RO should arrange for a VA 
examination by a psychiatrist to 
determine whether he has PTSD based on 
such combat/stressor event.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  The examiner must explain 
the rationale for any opinion given.  

4.  The RO should then review the claim 
de novo.  If it remains denied, the 
veteran and his representative should be 
issued an appropriate Supplemental 
Statement of the Case and given the 
requisite period of time to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  No action is 
required of the appellant until he is 
notified.

The purposes of this remand are to comply with the mandates 
of the VCAA, the Federal Circuit and the Court, and to assist 
the veteran in the development of his claim.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims remanded by the Board for additional development must 
be handled in an expeditious manner.  


	                     
______________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



